Citation Nr: 1428350	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  11-04 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for low back strain.


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1994 to December 1998 and from February 2008 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was previously before the Board in December 2013, when the claim of entitlement to an increased evaluation for lower back strain was remanded in order to afford the Veteran the opportunity to identify any additional medical treatment providers, and thereafter, to readjudicate the claim.  Pursuant to the Board's December 2013 remand instructions, the Appeal Management Center (AMC) sent the Veteran a February 2014 letter requesting that he return the enclosed authorization form, for any private treatment providers, to allow VA to obtain such records on his behalf.  It does not appear that the Veteran responded to this letter.  Thereafter, the AMC readjudicated the claim and issued an April 2014 supplemental statement of the case.  Thus, the Board finds that there was been substantial compliance with the December 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's service-connected low back disability has been manifested by complaints of pain, productive of limitation of motion, without related objective neurologic abnormality.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5238 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  The appeal for a higher rating for a low back strain arose from a disagreement with the initial evaluation assigned following the grant of service connection.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C. § 5104) and a statement of the case (under 38 U.S.C. § 7105).  The record reflects that these notices have been provided to the Veteran.  Therefore, no further notice is needed for the issues addressed in this decision.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service medical records and VA examination reports are associated with the claims file.  Additionally, as noted above, private treatment records were attempted to be obtained pursuant to the December 2013 Board remand; however, the Veteran did not respond to such request.  As such, another remand to obtain such records not warranted.  

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran.  VA provided a musculoskeletal and joints examination to the Veteran in February 2009 and a spine examination to the Veteran in January 2013.  Each VA examiner interviewed the Veteran and conducted a physical examination, recorded clinical findings, and documented the Veteran's subjective complaints.  As these examinations included sufficient detail as to the severity of the Veteran's service-connected disability and addressed the disability in the context of the rating criteria, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Thus, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim on appeal.  As such, appellate review may proceed without prejudice to the Veteran.


II.  Merits of the Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

The issue addressed in this decision arose from the rating decision in which service-connection was established.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted for each issue.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).

The evaluation of the same disability or symptoms under different DCs, known as "pyramiding", must be avoided.  See 38 C.F.R. § 4.14 (2013).  However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptoms for one condition are not duplicative of or overlapping those of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The holding in DeLuca clarified that, when evaluating musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  But that said, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance", in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Note (1) requires an evaluation of any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  See 38 C.F.R. § 4.71a (2013), DC 5238.

Note (2) lists normal ranges of motion of the thoracolumbar spine for VA compensation purposes, which explains that, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, backward extension from zero to 30 degrees, left and right lateral flexion (side bending) from zero to 30 degrees, and left and right lateral rotation (twisting) from zero to 30 degrees.  Id.  The combined range of motion refers to the sum of the range of motion on forward flexion, backward extension, left and right lateral flexion, and left and right rotation and equals 240 degrees.  Id.  Note (4) provides that each range of motion measurement is rounded to the nearest five degrees.  Id.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Note (5) to DC 5238 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar (thoracic and lumbar) spine, or the entire spine when considering all of these segments is fixed in flexion or extension.  Fixation of a spinal segment in the neutral position (0 degrees) always represents favorable ankylosis.

Throughout the entire rating period on appeal, this disability has been rated as 10 percent disabling.  In order to be entitled to the next higher rating of 20 percent, the evidence must show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  After reviewing the evidence, the Board finds that it does not support a rating higher than 10 percent disabling.

The February 2009 VA examination report addressed the range of motion of the Veteran's thoracolumbar spine.  The February 2009 VA examination report revealed that the Veteran had forward flexion with results of between 80 to 90 degrees upon repetitive testing; however, this does not satisfy the requirement of 30 degrees but not greater than 60 degrees required for the higher rating.  The February 2009 VA examination report further revealed that the Veteran had combined range of motion, at worst, after repetitive testing, of 220 degrees, thus, not the required 120 degrees or less as required by the higher rating category.  The February 2009 VA examiner noted flare ups occurred occasionally and that during the past 12 months the Veteran had about six flare ups which lasted from two to four hours with severe enough pain that he had to lie down and rest for a while.  The February 2009 VA examiner stated there also appeared to be some fatigability with decreased range of motion on repetition of movement, but did not quantify such further.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 202.  However, clinical testing revealed forward flexion decreased from 90 degrees on the first repetition to 80 degrees on the third repetition.  Likewise extension decreased from 30 degrees on the first repetition to 25 degrees on the third repetition, such as change was also shown with respect to left lateral motion.  However, these clinical findings do not satisfy the standard required for the higher evaluation.  

The Veteran has challenged the accuracy of the February 2009 VA examination report.  Specifically, in his February 2011 substantive appeal, the Veteran alleged the February 2009 VA examiner did not accurately note the impact of his condition on employment.  The Veteran further argued his fatigue and pain during the range of motion testing were worse than the clinical findings reflected.  The Board rejects the Veteran's contentions that the February 2009 examination results were inaccurate, as the Board finds there is no evidence of such.  Furthermore, the Veteran appears to be raising a general challenge to the professional competence of the February 2009 VA examiner.  However, the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the Veteran to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  

The January 2013 spine VA examination report also addressed the range of motion of the Veteran's thoracolumbar spine.  The January 2013 VA examination report revealed that the Veteran had forward flexion to 90 degrees and noted painful motion at 20 degrees, but this does not satisfy the requirement of 30 degrees but not greater than 60 degrees required for the higher rating.  The January 2013 VA examination report revealed that the Veteran had a combined range of motion for the thoracolumbar spine, at worst, after repetitive testing, of 220 degrees, thus, not the required 120 degrees or less as required by the higher rating category.  The January 2013 VA examiner noted no muscles spasms or and guarding resulting in abnormal gait or abnormal spinal contour.  The January 2013 VA examiner reported that during flare ups that the Veteran stated that his back feels very tight and sore and he experiences core weakness at the end of a work shift because spends 30 to 40 percent of his time in heavy SWAT gear which causes increased pain in his back.  The January 2013 VA examiner indicated the Veteran had objective evidence of pain in testing as well as the existence of less movement than normal, pain on movement, interference with sitting, standing and/or weight-bearing but noted there was no additional limitation of motion based on repetitive motion.  This is supported by the January 2013 VA examiner's clinical findings of range of motion, measured after a minimum of three repetitions, were the same as the initial clinical findings.  As the evidence does not show that the Veteran's low back strain has resulted in additional functional loss equating to limitation of flexion of the thoracolumbar spine less than 60 degrees or combined range of motion of less than 120 degrees, a higher initial rating is not warranted even with consideration of painful motion and other factors.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 202.  The January 2013 VA examination reported revealed the Veteran retains motion of his thoracolumbar spine, thus as there was no fixation or immobility reflected in the report, by definition, there was not any ankylosis (favorable or unfavorable).  See Dinsay, 9 Vet. App. at 81; Note (5) to DC 5238.

The Board also has considered whether a higher rating is warranted via application of DC 5243, for intervertebral disc syndrome (IVDS).  This code provides that IVDS may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which, for the reasons and bases already discussed, does not provide grounds for assigning a higher rating, or alternatively on the basis of incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  The rating criteria for IVDS based on incapacitating episodes found in DC 5243 provide for a 10 percent rating when there have been incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the last 12 months.  A 20 percent rating requires incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months.  A higher 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  Whereas an even higher 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the last 12 months. 

Note (1) to DC 5243, however, defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  And the evidence simply does not establish the Veteran has experienced any incapacitating episodes on account of low back strain, according to this definition.  Moreover, the January 2013 VA examiner explicitly found that there were no incapacitating episodes during the prior 12 months.  Hence, DC 5243 also cannot serve as grounds for assigning a higher rating for his low back strain because there definitionally have not been any incapacitating episodes, much less of the required frequency and duration in the prior 12 months to warrant a rating higher than 10 percent.

There also are no other relevant DCs for consideration.  Additionally, the Board finds the record does not reflect the Veteran has a current diagnosis of right or left lower extremity radiculopathy during the appeal period or proximate to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Thus, a separate rating is not warranted for right or left radiculopathy related to the service-connected low back strain.  See 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  

Additionally, the weight of the evidence, including the results of the February 2009 and January 2013 VA examination reports, do not indicate that a rating higher than 10 percent is warranted for a low back strain, based on additional orthopedic manifestations of the disability.  Furthermore, according to the January 2013 VA examiner, there are no associated bowel or bladder problems.  This, in turn, means there also is no basis for assigning a separate or additional rating for this potential problem, either.  As manifestations of nonservice-connected low back arthritis have not been clinically distinguished from manifestations of the service-connected low back strain, they were considered in evaluating the disability at issue.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's low back disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, the Veteran has reported pain, weakness, stiffness and fatigability, among other similar symptoms.  These symptoms are consistent with those measured by the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate disability presenting unfavorable ankylosis of the entire spine, which a level of disability above that the Veteran has been found to have.  As the first prong of Thun is not satisfied, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria and no further analysis is required.  For these reasons, the Board declines to remand this matter for referral for extraschedular consideration.  

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Although the February 2009 and January 2013 VA examination reports noted the effect of the Veteran's back disability on his usual occupation was significant, there was no indication by the Veteran he is unemployable due to his back disability.  Accordingly, the Board concludes a claim for TDIU has not been raised.

For the foregoing reasons, the Board finds that the claim for a rating in excess of 10 percent for a low back strain must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increased initial rating, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for low back strain is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


